Citation Nr: 1341084	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  09-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Mother


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for pes planus and assigned a noncompensable disability rating.  In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2010 when it was remanded for additional development.  In September 2012, the Board issued a decision that granted an increased 10 percent disability evaluation for the Veteran's service connected pes planus.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court vacated the September 2012 Board decision to the extent it denied entitlement to a disability evaluation in excess of 10 percent, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) by the parties.  

In addition, in September 2012, the Board remanded the matters of entitlement an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine at L5-S1, and a compensable evaluation for bilateral hearing loss, for additional development.  To date, the requested development does not appear to have been completed.  Such matters are not listed on the preceding page as development regarding those matters has already been requested.  Nonetheless, they remain on appeal before the Board.  

In the September 2012 decision, the Board granted service connection for hypertension, cold injury residuals to the right hand cold injury residuals of the left hand.  A review of the paper and Virtual VA and VBMS files, however, does not reflect that the RO implemented these determinations, which must be accomplished.  Further, as stated in the Board's September 2012 decision, the Veteran has requested a higher evaluation for his service-connected tinnitus.  Such matter is again referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

In the April 2013 Joint Motion, it was noted that the Board failed to provide an adequate statement of reasons or bases for its decision to deny entitlement to a disability evaluation in excess of 10 percent for pes planus.  Specifically, the Court found that the Board did not consider a number of foot maladies the Veteran experiences.  These reported symptoms include numbness, stiffness, tenderness of the arch area, arch strain and discomfort, heel pain and sensitivity to heat and cold, and limited flexibility.  

In light of the Veteran's reported symptomatology, and the instructions of the April 2013 Joint Motion, the Board finds that the Veteran should be afforded another medical examination to determine whether his reported symptoms are part and parcel of his service-connected pes planus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. After physically or electronically associating any pertinent, outstanding records with the claims folder, arrange for a VA foot examination to determine the nature, extent, and severity of his service-connected pes planus.  The claims file must be made available to the examiner.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is to thereafter provide an opinion as to whether it is at least as likely as not that the Veteran's reported foot symptoms (e.g., numbness, stiffness, tenderness of the arch area, arch strain and discomfort, heel pain and sensitivity to heat and cold, and limited flexibility) is related to his service-connected pes planus.  The examiner must explain the rationale for all opinions given.  

2. The RO should then readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

